Citation Nr: 9924710	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

The veteran's original claim of service connection for PTSD 
was denied by a May 1995 rating decision  Although the 
veteran submitted a timely Notice of Disagreement to this 
decision, he did not submit a timely Substantive Appeal after 
the Statement of the Case was issued in June 1996.  
Therefore, the May 1995 rating decision became final.  See 
38 C.F.R. §§ 20.200, 20.302 (1998).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the claim.


FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran was informed of this decision, and did not 
thereafter perfect a timely appeal to this denial. 

2.  The evidence introduced into the record since the May 
1995 rating decision either does not bear directly and 
substantially upon the specific matter under consideration, 
or it is either cumulative or redundant, or it is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1103 (1998).

2.  New and material evidence to reopen the veteran's claim 
for service connection for PTSD has not been submitted; the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran's service medical records show no 
diagnosis of or treatment for psychiatric problems during his 
period of active duty.  On his January 1971 discharge 
examination, the veteran's psychiatric condition was 
clinically evaluated as normal.  However, the veteran did 
report, at that time, that he had experienced depression or 
excessive worry, and loss of memory or amnesia.

On a special VA neurological and psychological examination 
conducted in July 1971, the examiner found, in part, that the 
veteran's personal history and the objective findings did not 
lend support to the presence of mental disease.  

The veteran had a VA hospitalization from January to April 
1973, at which time he was diagnosed with schizophrenia.  
Nothing in these records related the veteran's schizophrenia 
to his period of active duty.  There was also no diagnosis of 
PTSD.

Private medical records are also on file from the Rio Grande 
State Center for Mental Health, which cover a period from 
July to September 1973.  These records show treatment for 
schizophrenia, paranoid type.  Nothing in these records 
related the veteran's schizophrenia to his period of active 
duty.  There was also no diagnosis of PTSD.

An August 1975 VA psychiatric examination diagnosed transient 
adjustment reaction (personal history of).  The examiner did 
not opine that the veteran had a chronic psychiatric disorder 
which was incurred in or aggravated by his period of active 
duty.  There was also no diagnosis of PTSD.

A VA Form 10-7131, Exchange of Beneficiary Information and 
Request for Administrative and Adjudicative Action, shows 
that the veteran was admitted to the Rio Grande State Center 
in December 1975.  Admission diagnosis was schizophrenia, 
paranoid type, chronic.  There was no diagnosis of PTSD.

Additional VA medical records show that the veteran had 
further psychiatric hospitalizations for schizophrenia from 
June to July 1976, March to April 1977, and November to 
December 1982.  Nothing in these records related the 
veteran's psychiatric problems to his period of active duty.  
Additionally, these records show no diagnosis of PTSD.

Also on file are lay statements from the veteran's father and 
mother, among other people.  These statements assert that the 
veteran first began to have psychiatric problems after his 
discharge from military service, and that he did not have any 
psychiatric problems prior to his military service.

An April 1985 private medical statement from the veteran's 
treating physician reported that the veteran was totally and 
permanently mentally disabled, and was not capable of 
performing any type of work.  His psychiatric prognosis was 
reported to be extremely poor.  This statement did not 
contain a diagnosis of PTSD, nor did it relate the veteran's 
psychiatric problems to his period of active duty.

Also on file is a March 1986 private medical statement which 
included a diagnosis of chronic paranoid schizophrenia with 
acute exacerbation.  This statement did not contain a 
diagnosis of PTSD, nor did it relate the veteran's 
psychiatric problems to his period of active duty.

It is noted that the veteran has been denied service 
connection for schizophrenia and nervous trouble, and he did 
not perfect an appeal to any of these denials.

The veteran's initial claim of entitlement to service 
connection for PTSD was received by the RO in January 1995.  
In an April 1995 rating decision, the RO denied the claim as 
not well-grounded.  The RO found that there was no evidence 
showing a diagnosis of PTSD.

VA treatment records were subsequently added to the file 
which cover a period from May 1987 to April 1995.  These 
records, in part, show treatment for psychiatric problems.  
However, these records do not contain a diagnosis of PTSD, 
nor competent medical nexus evidence relating the veteran's 
psychiatric problems to his period of active duty.

In a May 1995 rating decision, the RO held, among other 
things, that the veteran's claim of service connection for 
PTSD was not well-grounded.  The RO noted that the VA medical 
evidence showed no treatment for PTSD in support of this 
decision.  The veteran subsequently submitted a Notice of 
Disagreement in May 1996, but did not submit a timely 
Substantive Appeal after the Statement of the Case was issued 
in June 1996. 

Additional VA medical records were subsequently added to the 
file which cover a period from April 1995 to August 1996.  
These records, in part, show treatment for psychiatric 
problems.  However, these records do not contain a diagnosis 
of PTSD, nor competent medical nexus evidence relating the 
veteran's psychiatric problems to his period of active duty.

In the September 1997 rating decision, the RO denied the 
veteran's claim because there was no diagnosis of PTSD.  The 
veteran perfected a timely substantive appeal on this 
decision to the Board.

In a July 1998 statement, the veteran's representative 
asserted that the veteran should be accorded a thorough 
psychiatric examination to determine the actual diagnosis of 
the veteran's psychiatric disorder, and whether the condition 
was related to service.

In a January 1999 statement, the veteran's representative 
contended that certain M21-1 provisions required a full 
development by the RO prior to making a well-grounded 
determination.  Therefore, the representative asserted that 
if the Board determined the claim was not well-grounded, then 
it should remand the case for compliance with those M21-1 
provisions.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32,807-32,808 (June 18, 1999) (to be codified at 38 C.F.R. 
§ 3.304(f) effective March 7, 1997, the date of the Court's 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997)). 


Analysis.  As mentioned above, the veteran's original claim 
of entitlement to service connection for PTSD was denied in 
May 1995 as not well-grounded because there was no competent 
medical diagnosis of PTSD.  The veteran did not perfect a 
timely appeal from this decision and it became final.  
Accordingly, new and material evidence must be added to the 
record in order for the veteran to reopen his claim of 
entitlement to service connection for PTSD.

The evidence added to the file since the May 1995 decision 
consists of medical records showing current treatment for 
psychiatric problems.  While these records are "new" to the 
extent that they were not available at the time of the May 
1995 denial.  However, there was medical evidence on file 
showing that the veteran had an acquired psychiatric disorder 
at the time of the prior denial.  Therefore, these additional 
medical records are essentially cumulative and redundant.  

Moreover, the Board notes that the additional medical records 
still contain no competent medical diagnosis of PTSD.  In 
fact, the only evidence on file to support a finding that the 
veteran has PTSD are the veteran's own contentions.  Nothing 
on file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot establish the 
presence of a PTSD.  See Grottveit v. Brown, 5 Vet. App 91, 
93 (1993); See also Caluza v. Brown, 7 Vet. App. 498, 504 
(1995).  The additional evidence establishes no more than 
what was already known in May 1995; the veteran has an 
acquired psychiatric disorder, but has not been diagnosed 
with PTSD.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim). 

Inasmuch as the veteran has not submitted new and material 
evidence in support of his request to reopen, the Board does 
not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed.Cir. 1996).

The Board notes that the RO did not deny the veteran's claim 
on the basis that no new and material evidence had been 
submitted.  When the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the appellant's claim is well grounded, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether the appellant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  As shown by the Court's holding in Elkins, supra, 
the test for finding new and material evidence is a lesser 
threshold than the requirement for a well-grounded claim.  
The test for well groundedness is a claimant's initial burden 
in the VA adjudication process.  Since the veteran has failed 
to meet the threshold for a test that is less than his 
initial burden, the Board concludes that he has not been 
prejudiced by the decision herein.  See Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  

Regarding the contention that certain M21-1 provisions 
require a full development by the RO prior to making a well-
grounded determination, the Board notes that the holding in 
Elkins, supra, makes it clear that it is only required to 
address the issue of well groundedness after new and material 
evidence has been submitted.  For the reasons stated above, 
the Board has found that new and material evidence had not 
been submitted.  As an additional matter, the Board notes 
that even if it were addressing the issue of well 
groundedness, the M21-1 contention is legally incorrect.  The 
Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. § 
19.9, prior to determining that a claim is not well-grounded.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist the 
claimant in the absence of a well-grounded claim.  Moreover, 
in the recent case of Morton v. West, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam), the Court expressly 
rejected the argument that the provisions of the M21-1 manual 
require a duty to assist prior to the submission of a well-
grounded claim.  

As an additional matter, the Board notes that the VA may be 
obligated to advise a claimant of the evidence needed to 
complete the application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette, 8 Vet. App. at 77-78.  The Court has extended the 
Robinette analysis to situations, such as the instant case, 
in which new and material evidence is needed to complete an 
application for VA benefits.  See Graves v. Brown, 8 Vet. 
App. 522, 524-525 (1996).  The Board finds that the veteran 
has not identified any additional evidence not associated 
with the claims folder which may be new and material to this 
claim.


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for PTSD, the benefit sought 
on appeal is denied. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

